49 N.Y.2d 757 (1980)
In the Matter of the Arbitration between Albert Furstenberg, Respondent, and Aetna Casualty & Surety Co., Respondent; Allstate Insurance Co., Appellant.
Court of Appeals of the State of New York.
Argued January 9, 1980.
Decided February 7, 1980.
Abraham L. Shapiro and Gerald Richman for appellant.
Ignatius John Melito, J. Robert Morris and Steven Di Joseph for Aetna Casualty & Surety Co., respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*758MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the judgment of Supreme Court confirming the arbitration award reinstated.
Recognizing that Aetna Casualty & Surety Co. was obliged under the statute to accept the arbitral forum for the resolution of the claim against it, we agree that the standard for judicial review of the award is more exacting than in voluntary arbitration (cf. Mount St. Mary's Hosp. of Niagara Falls v Catherwood, 26 N.Y.2d 493). We conclude, however, that it was *759 error on the part of the Appellate Division to set this award aside.
It is not suggested that the award was not made in good faith or was without basis in the evidence submitted to the arbitrator. Nor is there any intimation of trespass of constitutional rights or violation of strong public policy. To the extent that it is pertinent it cannot be seriously contended that there was not a rational basis for the award or that the award was not otherwise grounded in reason. In these circumstances we are not prepared, in the disposition of this appeal, to hold as a matter of law that the award must be set aside because it may be said that the Appellate Division in cases subsequently considered by it reached a different result with respect to the effectiveness of similarly defective notices of termination.
Order reversed, with costs, and the judgment of Supreme Court, New York County, reinstated in a memorandum.